                                                                                         CLOSED
                         United States District Court
                  Eastern District of Wisconsin (Milwaukee)
            CRIMINAL DOCKET FOR CASE #: 2:21−mj−00031−WED−1

Case title: USA v. Mish                                  Date Filed: 01/15/2021
                                                         Date Terminated: 01/15/2021

Assigned to: Magistrate Judge
William E Duffin

Defendant (1)
David Charles Mish, Jr            represented by Gabriela A Leija
TERMINATED: 01/15/2021                           Federal Defender Services of Wisconsin Inc
                                                 517 E Wisconsin Ave − Rm 182
                                                 Milwaukee, WI 53202
                                                 414−221−9900
                                                 Fax: 414−221−9901
                                                 Email: gabriela_leija@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Federal Public Defender

Pending Counts                                   Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                       Disposition
18:1752(a) − TEMPORARY
RESIDENCE OF THE
PRESIDENT



Plaintiff

        Case 2:21-mj-00031-WED Filed 01/15/21 Page 1 of 8 Document 5
USA                                         represented by Julie F Stewart
                                                           United States Department of Justice
                                                           (ED−WI)
                                                           Office of the US Attorney
                                                           517 E Wisconsin Ave − Rm 530
                                                           Milwaukee, WI 53202
                                                           414−297−4536
                                                           Fax: 414−297−1738
                                                           Email: julie.stewart@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant US Attorney

Date Filed   # Page Docket Text
01/15/2021   1       Rule 5 Documents Received as to David Charles Mish, Jr. (Attachments: # 1
                     Statement of Facts, # 2 Warrant, # 3 Sealing Order)(amb)
01/15/2021           Arrest of David Charles Mish, Jr (amb)
01/15/2021   2       Minute Entry for proceedings held before Magistrate Judge William E Duffin:
                     Initial Appearance in Rule 5 Proceedings as to David Charles Mish, Jr held on
                     1/15/2021. Government not seeking detention and requests court to set hearing
                     for defendant to appear via Zoom in District of Columbia. Court orders defendant
                     released on O/R Bond. Defendant to appear for District of Columbia Hearing on
                     1/22/2021 at 1:00 PM via Zoom. Zoom hearing has been set by District of
                     Columbia. Zoom connection information to be given to defendant. (Tape #3:46 −
                     4:00) (amb)
01/15/2021   3       ORDER Setting Conditions of Release as to David Charles Mish Jr signed by
                     Magistrate Judge William E Duffin on 1/15/2021. (cc: all counsel) (amb)
01/15/2021   4       WAIVER of Rule 5(c)(3) Hearings by David Charles Mish, Jr. (amb)




       Case 2:21-mj-00031-WED Filed 01/15/21 Page 2 of 8 Document 5
                               UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN

         UNITED STATES OF AMERICA                                    INITIAL APPEARANCE
                                                                        on Rule 5 Hearing
                          v.
                                                                    CASE NUMBER 21-MJ-31
            DAVID CHARLES MISH JR


 HONORABLE WILLIAM E. DUFFIN, presiding                         Court Reporter: Zoom Audio
 Deputy Clerk: Tony Byal                                        Hearing Began: 3:46 PM
 Hearing Held: January 15, 2021 at 3:45 PM                      Hearing Ended: 4:00 PM

 Appearances:
 UNITED STATES OF AMERICA by: Julie Stewart
 DAVID CHARLES MISH JR, via video conference, and by: Gabriela Leija                 CJA  FDS  RET
 U.S. PROBATION OFFICE by:
 INTERPRETER:  None  Sworn

  Defendant consents to proceed via video
  Defendant advised of rights
  Defendant advised of charges, penalties and fines

  Defendant waives right to an identity hearing
  Defendant to be released on O/R bond to appear in District of Columbia on 1/22/2021 at 1:00 PM Via
 Zoom
 Maximum penalties
 Count 1: 1 year imprisonment, $100,000 fine, 1 year SR, $100 SA
 Count 2: 6 months imprisonment, $5,000 fine, 1 year SR, $100 SA

Government:
   - Asks to release defendant on conditions. Requests condition of defendant staying away from
      Washington DC and to not be involved in in-person political demonstrations.
   - District of Columbia requests this court to set a hearing next week at 1:00 PM for defendant to appear
      via Zoom in the District of Columbia.

Court:
   - Orders defendant released on O/R Bond with conditions.
   - Defendant to appear on 1/22/2021 at 1:00 PM via Zoom for District of Columbia hearing.
   - Zoom information from District of Columbia to be provided to defendant.




                 Case 2:21-mj-00031-WED Filed
                                        Document
                                              01/15/21
                                                   2 Filed
                                                        Page
                                                           01/15/21
                                                             3 of 8 Document
                                                                    Page 1 of 5
                                                                              1
Case 2:21-mj-00031-WED Filed
                       Document
                             01/15/21
                                  3 Filed
                                       Page
                                          01/15/21
                                            4 of 8 Document
                                                   Page 1 of 5
                                                             4
Case 2:21-mj-00031-WED Filed
                       Document
                             01/15/21
                                  3 Filed
                                       Page
                                          01/15/21
                                            5 of 8 Document
                                                   Page 2 of 5
                                                             4
Case 2:21-mj-00031-WED Filed
                       Document
                             01/15/21
                                  3 Filed
                                       Page
                                          01/15/21
                                            6 of 8 Document
                                                   Page 3 of 5
                                                             4
Case 2:21-mj-00031-WED Filed
                       Document
                             01/15/21
                                  3 Filed
                                       Page
                                          01/15/21
                                            7 of 8 Document
                                                   Page 4 of 5
                                                             4
Case 2:21-mj-00031-WED Filed
                       Document
                             01/15/21
                                  4 Filed
                                       Page
                                          01/15/21
                                            8 of 8 Document
                                                   Page 1 of 5
                                                             1
